Action of assumpsit to recover the sum of three hundred dollars and interest upon a promissory note signed by plaintiff and other defendants. Plaintiff alleged that she was an accommodation maker, and having paid the note seeks to recover from defendant. Plaintiff discon*552tinued as to one of defendants. Defendant claimed that she was also an accommodation maker. That issue was presented to jury. Verdict for plaintiff in sum of $154.38. General motion filed for new trial. Testimony conflicting, sufficient evidence to support verdict.Motion overruled.